Title: To John Adams from Tobias Lear, 3 October 1793
From: Lear, Tobias
To: Adams, John



Dear Sir,
Boston October 3d: 1793

I am at this place on my way to New York, from whence I expect to sail for Europe.—I promised myself the pleasure of waiting upon and taking leave of you at Quincy; but a detention of some days in Portsmouth, longer than I had calculated upon, and previous arrangements to be in New York at a fixed time, make it necessary for me to hasten on to that City—which I shall do by the Stage of tomorrow.—I have therefore taken the liberty of asking the favor of the letters which you had the goodness to say you would write to some of your friends in Holland.—If it should not be perfectly convenient for you to attend to this matter at present—I shall be in New York till the 10h or 12h of the months and any letters for me reaching that place by the time above mentioned will find me there.
Begging that my best respects may be made acceptable to Mrs. Adams—and that health and happiness may be your attendants through life I have the honor to be / with perfect respect & sincere / attachment / Dear Sir / Your most Obedient Servant
Tobias Lear